Holmes, Judge,
delivered the opinion of the court.
This was a suit upon an account. The defendant pleaded in answer an accord and satisfaction. There was evidence tending to show that the firm of Beardslee & Bro. had attached the defendant’s goods in two suits, claiming an indebtedness due from him on a.balance of account, amounting to a given sum ; that the whole matter was settled between them, the suits dismissed, and the property attached delivered over to the attaching plaintiffs, and accepted and received by them in satisfaction of their demands, and there was no evidence of any new indebtedness created after that date. The testimony of the deputy sheriff, in relation to the acts and statements of the agent of the plaintiffs, in the course of the transaction, were objected to as hearsay. He stated to the witness that the plaintiffs had received the goods in satisfaction of their debts. We think .the statements of the agent, made at the time in relation to the business then transacting, may be considered as forming a part of the res gestee, and they were admissible evidence against his principals. The authority of the agent to transact this busines was clearly shown. The instructions of *169the court appear to have placed the substantial issue fairly before the jury, on all the evidence, and the jury have found that there was a settlement, and an accord and satisfaction of all the debts then claimed against the defendant. This was a matter for the jury to decide. ¥e find no such error in the instructions as would warrant a disturbance of the verdict.
It was objected that the records of the suits in attachment were not admissible, on account of some difference in the names of the plaintiffs. We see nothing material in this objection. There was no question of the identity of any matter determined in the particular suits. They were offered in evidence merely to show the existence of such suits and demands against the defendant, and as an inducement to the settlement which was made. The variance was wholly immaterial.
It was further objected, that the bonds given in the attachment suits were not admissible evidence to prove the value of the goods attached. The value of the property attached and surrendered to the plaintiffs, in satisfaction of their demands, was not directly in issue, nor very material. In suits upon such bonds, they have been held to be evidence of the value of the property as admissions of the parties. They had a remote bearing only on the issue here, but they were acts of the same parties connected with the same transaction; and, so far as the evidence was relevant and pertinent to the subject of inquiry, we think it was properly enough admitted ; or the error, if any, was immaterial. There was other evidence of the quantity and probable value of the goods, and the exact value was not in issue.
The receipts did not prove a settlement of all demands, but they were admissible for what they were worth as parts of the same transaction.
We have not discovered any substantial error to the prejudice of the plaintiffs. On the whole case, the verdict would seem to have been given for the right party. Judgment affirmed.
J udge Wagner concurs; J udge Lovelace absent.